DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claims are the national stage entry of PCT/KR2017/004876 filed 11 May 2017.

Status of the Claims
Claims 1-5 are pending.
Claims 1-5 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0023689) in view of Kumaki et al. (US 2016/0068646).
The Applicant claims, in claim 1, a composition comprising a foamed rubber sponge and a cosmetic composition impregnated within the sponge wherein the composition comprises only an inorganic ultraviolet blocking agent as a UV blocking agent and does not comprise an organic UV blocking agent. Claim 2 recites a required pore size, density, and hardness. In claim 3, the sponge is selected from he group including styrene-butadiene rubber. Claim 4 required the cosmetic composition to have a viscosity of 4,000-15,000 cps. Claim 5 recites various intended uses of the claimed composition, do not result in a structural difference over the prior art, and is thus given minimal patentable weight (see MPEP 2111.02 (II)).
Kim teaches a cosmetic comprising a polyether-based urethane foam impregnated with a cosmetic composition (abstract). The foam maintains high stability, high durability, and excellent filling ability and dischargeability when impregnated with a cosmetic composition [0008]. The foam can be made of styrene-butadiene rubber [0021] and can be in the form of a sponge used for application to the skin [0023]. The sponge can have a pore size of from 70-120 ppi (aka mesh) which converts to from 0.125-0.212 mm [0031] and an ASKER hardness of from 10-70 [0035]. A hardness of less than 10 is too soft and will discharge the composition in an excessively large amount [0035]. The cosmetic composition has a viscosity in the range of from 5,000-15,000 cps [0037]. The cosmetic composition may comprise a UV protector agent [0039]. It is acknowledged that the preferred density of urethane foam in Kim is from 1-3 pounds per cubic feet (pcf) [0029].
Kim does not teach the cosmetic composition comprising an inorganic UV blocking agent.
Kumaki is towards a polyurethane foam for cosmetic application [0023] wherein the composition can comprise a UV absorber [0058] and the UV absorber can be selected from the group comprising titanium dioxide [0070]. It is noted that multiple UV filters and/or organic UV filters are not required to be used along with the titanium dioxide. The density of the polyurethane foam of Kumaki can range from 60-300 kg/m3 (which is equivalent to 60-300 g/L) and has an ASKER hardness of from 30-70 [0023]. The foam of Kumaki shows less penetration of liquid foundation, does not produce powdery foundation caking, and provides a good feeling when used [0025].
It would have been prima facie obvious prepare the sponge of Kim using styrene-butadiene rubber and impregnate it with a cosmetic composition with a viscosity of from 5,000-15,000 cps and wherein the composition comprises a UV protector agent. Since Kim is silent as to the selection of UV protector agent, it would have been obvious to look to Kumaki, which is also towards sponges/foams impregnated with cosmetic compositions to find a suitable UV agent as being titanium dioxide. As no additional UV agents are required in Kumaki, it would have been obvious to include just the inorganic titanium dioxide and not any organic UV agents.
The specific combination of features claimed is disclosed within the broad generic ranges taught by Kim but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Kim does not anticipate this specific combination of rubber for the foam and UV agent for the active, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of rubber composites and active agents from within the disclosure of Kim, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
	Kim teaches the preferred pore size and hardness, both of which overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I).
	Regarding the density of the urethane rubber, Kim teaches a preference of from 1-3 pcf but does not convert this to the claimed range in g/L. Kumaki teaches that a density ranging from 60-300 g/L is preferred and provides good skin feel, a non-powdery foundation, and less penetration of the liquid foundation. As such, it would have been obvious to modify the density of Kim to the range of Kumaki to achieve the benefits listed. The resulting composition renders obvious instant claims 1-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613